Citation Nr: 0020690	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-47 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for right knee disability.

Entitlement to a rating in excess of 10 percent for 
disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from June 1984 to November 
1995.

The veteran has been granted service connection for 
intervertebral disc syndrome of the lumbar spine, evaluated 
as 20 percent disabling; for disability of the left knee, 
postoperative residuals of a lateral retinacular release, 
evaluated as 10 percent disabling; for hemorrhoids, evaluated 
as 10 percent disabling; for a right testicular spermatocele, 
evaluated as zero percent disabling; and for a cyst of the 
left testicle, evaluated as zero percent disabling; for a 
combined evaluation of 30 percent.  

In August 1998, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for disability of 
the cervical spine and entitlement to a rating in excess of 
20 percent for intervertebral disc syndrome.  The Board 
remanded the current issues of entitlement to service 
connection for right knee disability and entitlement to a 
rating in excess of 10 percent for disability of the left 
knee.  The Board determined that additional development was 
needed for these two issues prior to final appellate review.  

After additional development, the regional office continued 
the denial of the veteran's claims.  The case was then 
returned to the Board for consideration of these two issues.  

In June 1999, the veteran and his representative submitted to 
the Board a Motion for Reconsideration relating to the 
Board's decision in August 1998 denying entitlement to 
service connection for disability of the cervical spine and 
entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome.  In July 1999, the Board denied 
the motion for reconsideration.  



FINDINGS OF FACT

1.  The regional office has attempted to obtain all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.  

2.  The veteran injured his left knee in December 1984.  A 
left knee arthroscopy performed in September 1992 included a 
lateral retinacular release.  

3.  A disability of the right knee was not present in 
service.  

4.  A disability of the right knee was first demonstrated 
after discharge from service, and right knee disability is 
not medically shown to be related to the veteran's service, 
any injury in service, or to any service-connected 
disability.  

5.  While the veteran has complaints of pain and instability 
of the left knee, physical examinations of the left knee 
since discharge from service have shown good range of motion 
of the left knee, from zero to 115 degrees or better, no 
swelling, and negative signs of instability.  X-rays of the 
left knee have been essentially negative, aside from the 
notation of a small calcification.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.  The criteria for a rating in excess of 10 percent for 
disability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends that he had a CT scan of both 
knees in 1991 or 1992 that showed that he had the same 
disability in the right knee as he had in the left knee.  He 
contends that he had pain and disability in the right knee in 
service, that these manifestations continued after service, 
and that his current disability in the right knee is 
etiologically related to the disability that was manifested 
in service.  He further contends that he has pain and 
instability in the left knee, and that the disability of the 
left knee warrants a higher rating than 10 percent.  

Background

The service medical records show that the veteran injured his 
left knee in December 1984.  He complained of pain in the 
left knee on several occasions in the early 1990's, and a 
left knee arthroscopy was performed in September 1992.  A 
lateral retinacular release of the left knee was performed.  
Thereafter, he received therapy for the left knee, and range 
of motion in the knee improved.  In November 1994, X-rays of 
the left knee were described as normal.  Physical examination 
showed slight effusion and range of motion of the left knee 
from zero to 130 degrees.  The service medical records are 
negative for any complaints or findings indicative of an 
injury to, or disability of, the right knee.  

After service, the veteran maintained that he had a CT scan 
of the right knee at the same time he had a scan of the left 
knee.  The service medical records show that the veteran had 
a CT scan of the left knee in September 1992.  A search for 
any CT scan of the right knee has proved unsuccessful.  The 
additional records obtained from the Department of the Navy 
in 1999 relate to the veteran's hospitalization and surgery 
for disability of the left knee.  

On a VA examination in February 1996, it was reported that 
the veteran had undergone a remote left knee arthroscopy.  
Physical examination showed that he was ambulatory and moved 
all extremities without weakness.  

On orthopedic examination, the left knee showed no swelling.  
There was patellofemoral click with active and passive 
extension at approximately 40 degrees.  Range of motion of 
the left knee was from zero to 140 degrees.  On examination 
of the spine, the veteran stated that there was nonpainful 
popping in the left knee when he walked, and pain with stairs 
severe enough to cause him to fall.  He stated that there was 
intermittent "puffiness" but that he was able to walk 
without limitations.  He complained of pain with extended 
walking and prolonged sitting.  Although effusion could not 
be totally ruled out due to a suboptimal view in the lateral 
projection, X-rays of the left knee were otherwise negative.  

In a rating decision dated in March 1996, the regional office 
granted service connection for disability of the left knee, 
and evaluated this disability as zero percent disabling.  The 
veteran appealed this rating determination.  

At a hearing at the regional office in January 1997, the 
veteran stated that there was constant pain and instability 
of the left knee and that the instability in the left knee 
caused him to reduce his walking.  He stated that he 
occasionally wore a knee brace.  He reported that he was 
employed as a line operator for U.S. Ceramic Tile, and that 
he did not like to take any time off from his job.  He stated 
that he had complaints involving the right knee in service 
beginning in 1991, and that a CT scan in approximately 
October 1991 showed the same disability in the right knee as 
was present in the left.  

On a VA examination in March 1997, the veteran complained of 
pain, popping, and instability in both knees.  He reported 
that he had lost six days from work because of back pain 
since December 1995.  On physical examination, there was no 
swelling or deformity in either knee.  There was no 
subluxation, lateral instability, nonunion, or loose motion 
in either knee.  There were negative Apley, McMurray, drawer 
and Lachman signs.  Range of motion in both knees was from 
zero to 140 degrees.  An MRI scan of the right knee showed 
the possibility of a small medial meniscus tear.  An MRI scan 
of the left knee was essentially normal aside from some 
thickening compatible with the veteran's history of a lateral 
retinacular release.  The diagnostic impressions were chronic 
right knee pain secondary to a medial meniscus tear and 
chronic left knee pain secondary to patellofemoral syndrome.  

In a rating decision dated in May 1997, the regional office 
assigned a 10 percent evaluation for the disability of the 
left knee, effective from November 22, 1995, the day 
following discharge from service.  The veteran continued his 
appeal for a higher evaluation for this disability.  

At a hearing at the regional office in June 1997, the veteran 
reported that he did not receive treatment in service for any 
complaints involving the right knee.  He stated that he had 
pain in the right knee in service and that the pain continued 
after discharge from service.  He stated that he had pain and 
instability in the left knee.  

VA outpatient treatment reports were received for the period 
between 1995 and 1997.  The veteran complained of occasional 
pain in both knees.  He attended the pain clinic and received 
medication and a TENS unit.  

On a special orthopedic examination in September 1999, the 
examiner stated that he had reviewed the claims file in its 
entirety.  The veteran complained of instability and pain in 
both knees, especially when going up and down stairs.  He 
stated that his left knee constantly popped and hurt.  On 
physical examination, range of motion of the left knee was 
from zero degrees to 115 degrees.  There was no swelling in 
either knee.  The Apley, McMurray, drawer, and Lachman's 
signs were negative.  The patellae were not ballotable.  
There was no discoloration or soft tissue swelling.  

X-rays of the left knee revealed a small calcification 
adjacent to the medial femoral condyle.  It was interpreted 
as representing a ligamentous calcification due to an old 
injury.  The X-ray of the left knee was otherwise normal.  An 
MRI scan of the right knee was interpreted as suspicious for 
a medial meniscus tear.  An MRI scan of the left knee was 
essentially normal, aside from some thickening compatible 
with the veteran's retinacular release in service.  The 
diagnoses were chronic bilateral knee pain, with the pain on 
the left secondary to patellofemoral syndrome and left 
lateral release post surgical; and MRI evidence of possible 
meniscus tear on the right.  

Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski.  An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden will necessarily depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for disability which is aggravated 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

With chronic disease shown as such in service, (or within the 
presumptive period for certain diseases), so as to present a 
finding of service connection, subsequent manifestations of 
the same chronic disease at a later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation or abnormality in service will permit service 
connection for a disability first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303.  

In this case, service medical records show that the veteran 
was treated for disability of the left knee following an 
injury.  The service medical records, however, are negative 
for any complaints, findings, or diagnoses indicative of an 
injury to, or disability of, the right knee.  The veteran has 
maintained on appeal that a CT scan of the right knee in 1991 
or 1992 showed similar disability as was present in the left 
knee.  However, a search for any CT scan of the right knee 
has proved negative.  Basically, the record does not 
establish that the veteran incurred an injury to the right 
knee during service or that a chronic right knee disability 
was present in service.  

A little more than a year after discharge from service, the 
veteran complained of pain and disability in the right knee.  
In March 1997, an MRI was suggestive of a possible meniscus 
tear.  The veteran has maintained that the pain and 
disability found in the right knee after service is 
etiologically related to the pain and disability that was 
present in service.  However, the veteran has admitted that 
he did not receive treatment for any disability of the right 
knee during service.  In addition, the available service 
medical records are negative for any complaints of findings 
suggestive of a chronic disorder of the right knee.  

Basically, as a lay person, the veteran is not competent to 
provide a medical opinion or a medical judgment that the 
disability present after service in the right knee had its 
inception in service.  The veteran may describe his symptoms, 
but where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to that 
effect is required.  Grottveit v. Brown.  In essence, there 
is no current medical opinion or medical diagnosis 
establishing that the possible meniscus tear of the right 
knee found in 1997 is etiologically related to the veteran's 
service, or any disability treated in service.  In addition, 
the present medical evidence fails to demonstrate that any 
current disability of the right knee was caused by the 
disability of the left knee or by any service-connected 
disability.  Finally, there is no medical evidence or medical 
opinion that the disability in the right knee has been 
aggravated by any service-connected disability.  As a result, 
the veteran does not meet the criteria for establishing that 
the claim for service connection of the disability of the 
right knee is well grounded.  

On appeal, the veteran has asserted that he should receive a 
rating in excess of 10 percent for the disability of the left 
knee.  The Board will review the veteran's rating for this 
disability from November 22, 1995, the day following his 
separation from service.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board is satisfied that all necessary 
evidence to reach a conclusion with regard to the question of 
an increased rating for the left knee disability has been 
obtained.  The veteran's medical history, current clinical 
manifestations, and any disability due to pain, weakness, 
fatigue, and limitation of function of an affected joint 
beyond that reflected by limitation of motion of such joint 
has been reviewed in the context of all applicable 
regulations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and 38 C.F.R. §§ 4.40, 4.41, 4.42, 4.45, 4.59.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under Diagnostic Code 5260 of the rating schedule, a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees; while a 20 percent rating may be assigned when 
flexion is limited to 30 degrees, and a 30 percent rating may 
be assigned when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted when extension is limited to 10 degrees; a 20 
percent evaluation is for application when extension is 
limited to 15 degrees; a 30 percent evaluation is warranted 
when extension is limited to 20 degrees; a 40 percent 
evaluation is for application when extension is limited to 30 
degrees; and a 50 percent evaluation may be granted for 
extension of the leg that is limited to 45 degrees.  

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability, a 20 percent 
evaluation will be assigned where the disability is moderate.  
A 10 percent evaluation will be assigned where the disability 
is slight.  

In this case, the veteran has complained of chronic pain and 
instability in the left knee.  In this regard, various VA 
examinations have failed to demonstrate instability of the 
left knee.  These examinations have shown that the ligaments 
are not weakened or unstable, and various clinical studies, 
including MRI scans, have not demonstrated instability 
either.  The veteran has complained of chronic pain and 
instability in the left knee, but without objective evidence 
of instability in the left knee, the Board concludes that 
there is no more than slight disability or impairment of the 
left knee manifested by recurrent subluxation or lateral 
instability.  The veteran has not lost much time from work 
due to disability in the left knee.  The current 10 percent 
evaluation for disability of the left knee adequately 
compensates the veteran for the pain, fatigue, weakness, and 
limitation of function of the left knee.  See DeLuca v. 
Brown; 38 C.F.R. §§ 4.40, 4.41, 4.42, 4.45, 4.59.  

Various clinical studies of the left knee have failed to show 
any evidence of arthritic changes.  A separate rating for 
arthritis of the left knee is therefore not warranted.  The 
various VA examinations have demonstrated that the most 
restricted motion was seen on the examination in September 
1999, when range of motion in the left knee was from zero to 
115 degrees.  VA examinations in February 1996 and March 1997 
showed motion in the left knee from zero to 140 degrees, 
which is normal range of knee motion.  See 38 C.F.R. § 4.71, 
Plate II (1999).  The VA examinations showed no pain on 
motion and no evidence of swelling.  While the veteran does 
complain of pain on motion, he does not meet the schedular 
criteria for a rating in excess of 10 percent for disability 
of the left knee based on limitation of motion, even when 
pain on motion is considered.  It is also significant that 
the VA examiner in September 1999 found no weakened movement, 
excess fatigability, or incoordination of either knee.  It 
follows that a rating in excess of 10 percent for disability 
of the left knee is not warranted.  


ORDER

Service connection for right knee disability is denied.  

An increased evaluation for disability of the left knee is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

